Name: COMMISSION REGULATION (EC) No 145/95 of 27 January 1995 laying down certain additional detailed rules for the application of the supplementary trade mechanism (STM) between Spain and the Community, with the exception of Portugal, as regards certain fruit and vegetables
 Type: Regulation
 Subject Matter: Europe;  plant product;  trade
 Date Published: nan

 No L 21 /8 Official Journal of the European Communities 28 . 1 . 95 COMMISSION REGULATION (EC) No 145/95 of 27 January 1995 laying down certain additional detailed rules for the application of the supple ­ mentary trade mechanism (STM) between Spain and the Community, with the exception of Portugal, as regards certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, toring and to the various communications from the Member States apply in order to ensure that the STM operates ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3210/89 of 23 October 1989 laying down general rules for applying the supplementary trade mechanism to fresh fruit and vegetables ('), as amended by Regulation (EEC) No 381 8/92 (2) and in particular Article 9 thereof, Article 1 Whereas Commission Regulation (EEC) No 816/89 (3), as amended by Regulation (EEC) No 3831 /92 (4), establishes the list of products subject to the supplementary trade mechanism in the fresh fruit and vegetables sector from 1 January 1990 ; whereas tomatoes, artichokes, melons and strawberries are included in the list ; For tomatoes, artichokes, melons and strawberries covered by the CN codes set out in the Annex, the periods provided for in Article 2 of Regulation (EEC) No 3210/89 shall be as set out in the Annex hereto . Article 2 Whereas Commission Regulation (EEC) No 3944/89 (% as last amended by Regulation (EEC) No 3308/91 (6), lays down detailed rules for applying the supplementary trade mechanism, hereinafter called 'STM', to fresh fruit and vegetables ; For consignments from Spain to the rest of the Commu ­ nity market, with the exception of Portugal, of the products listed in Article 1 , the provisions of Regulation (EEC) No 3944/89 shall apply. However, the notification referred to in Article 2 (2) of the said Regulation shall be made each Tuesday at the latest for the quantities consigned during the preceding week. The communications referred to in the first paragraph of Article 9 of Regulation (EEC) No 3944/89 shall be made once a month by the fifth of each month at the latest for information referring to the previous month ; where appropriate, this communication shall bear the word 'nil'. Whereas Commission Regulation (EC) No 3100/94 y) lays down that the periods referred to in Article 2 of Regula ­ tion (EEC) No 3210/89 shall be up to 29 January 1995 for tomatoes, artichokes and melons ; whereas in view of expected exports from Spain to the rest of the Commu ­ nity, with the exception of Portugal, and of the Commu ­ nity market situation, a period I should be fixed up to 26 March 1995 for tomatoes, artichokes, melons and strawberries in accordance with the Annex ; Whereas it should be stipulated that the provisions of Regulation (EEC) No 3944/89 relating to statistical moni ­ Article 3 ( ¢) OJ No L 312, 27. 10 . 1989, p . 6. (2) OJ No L 387, 31 . 12. 1992, p. 15. (3) OJ No L 86, 31 . 3. 1989, p. 35. (4) OJ No L 387, 31 . 12. 1992, p . 47. Is) OJ No L 379, 28 . 12. 1989, p. 20. (6) OJ No L 313, 14. 11 . 1991 , p . 13 . 0 OJ No L 328 , 20. 12. 1994, p . 14. This Regulation shall enter into force on 30 January 1995. 28. 1 . 95 Official Journal of the European Communities No L 21 /9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 January 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX Determination of the periods provided for in Article 2 of Regulation (EEC) No 3210/89 Period from 30 January to 26 March 1995 Description of product CN code Period Tomatoes 0702 00 15 I Artichokes 0709 10 10 I Melons 0807 10 90 I Strawberries 0810 10 90 I